325 S.E.2d 505 (1985)
STATE of North Carolina
v.
Jacob Leonard WATTS.
No. 8425SC310.
Court of Appeals of North Carolina.
February 5, 1985.
*506 Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. Isaac T. Avery, III, Raleigh, for the State.
Bartlett, Hannah & Greene by Thomas N. Hannah, Hickory, for defendant-appellant.
WEBB, Judge.
The defendant first argues that the State's witness failed to identify the defendant in the courtroom as the perpetrator of the alleged offenses. Mr. Jordan testified that he "first saw the automobile of the defendant Jacob Leonard Watts, when he was traveling on 14th Avenue, N.W." He continued to testify that he arrested the "defendant" for driving under the influence of alcohol and also that he found a pistol in the "defendant's" glove box. This is sufficient identification of the defendant for the jury to find he was the perpetrator of the alleged offenses.
The defendant next argues that evidence of his "no contest" plea in a prior case is insufficient to prove the element of a prior felony conviction under G.S. 14-415.1. The defendant argues our cases hold that pleas of no contest may not be used in subsequent matters. G.S. 14-415.1, which makes it a felony for a person convicted of certain crimes to have in his possession a handgun, defines conviction "... as a final judgment in any case in which felony judgment, or imprisonment for a term not exceeding two years, as the case may be, is permissible, without regard to the plea entered or to the sentence imposed." We believe the plain words of this statute require us to hold that if a defendant enters a plea, including a plea of no contest, so that a felony judgment or imprisonment for more than two years may be imposed then it constitutes a conviction under G.S. 14-415.1.
The defendant next argues that the prosecution failed to prove that the pistol was operable and thus failed to prove that it *507 was a firearm under G.S. 14-415.1. This assignment of error is overruled pursuant to State v. Baldwin, 34 N.C.App. 307, 237 S.E.2d 881 (1977).
The defendant next argues the State failed to prove that Jacob Leonard Watts, Senior, identified in the previous judgment, was the person on trial in this case. Under G.S. 15A-924, the name "Jacob Leonard Watts, Senior," is sufficiently similar to "Jacob Leonard Watts" to constitute prima facie evidence that the "two defendants are the same person."
The defendant next contends that the trial court erred in admitting evidence of the pistol because the officer discovered it during an illegal search.
In New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981), the defendant was removed from his car and arrested. Then, a search of the unoccupied passenger compartment of the car yielded cocaine. The U.S. Supreme Court held that the search did not violate the Fourth and Fourteenth Amendments because the defendant was the subject of a lawful custodial arrest and the area searched was "`... within the arrestee's immediate control' within the meaning of the Chimel [v. California, 395 U.S. 752, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969)] case." Footnote 4 in the majority opinion of Belton states that closed glove compartments are searchable containers. 453 U.S. at 460, 101 S.Ct. at 2864, 69 L. Ed. 2d at 775.
In the present case the defendant contends he was arrested and held in custody away from the car while the arresting officer searched the glove compartment. Belton holds that such a search is legal.
The defendant's final argument is that the trial court erred in admitting evidence of the defendant's blood alcohol level because it was not established that the sample was drawn by a qualified person as required by G.S. 20-139.1.
G.S. 20-139.1(c) states that a valid chemical analysis requires blood drawn by "a physician, registered nurse, or other qualified person ..." Mr. Jordan testified that the sample was drawn by a blood technician at Frye Memorial Hospital. This is evidence that the sample was drawn by a qualified person.
No error.
EAGLES and COZORT, JJ., concur.